Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 3, 2019

                                       No. 04-19-00190-CR

                                        Joshua MOLINA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0078
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
       The trial court imposed sentence in the underlying cause on February 14, 2019. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed March 18,
2019. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due on April 1, 2019. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on March 22,
2019, which was post-marked on March 19, 2019, but appellant did not file a motion for
extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. It appears the notice of appeal
was untimely filed in this appeal. But see Warner v. Glass, 135 S.W.3d 681, 685–86 (Tex. 2004)
(“Because a pro se inmate must rely on prison authorities, the Court held that the notice of appeal
was deemed filed when the inmate handed it over to the prison authorities for forwarding to the
court clerk.”). It is therefore ORDERED that appellant show cause in writing within two weeks
from the date this order is signed why this appeal should not be dismissed for lack of jurisdiction.
See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-
of-time appeal from final felony conviction may be sought by filing a writ of habeas corpus
pursuant to article 11.07 of the Texas Code of Criminal Procedure).
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court